 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrank Paxton Lumber Company and David Kirk.Case 28-CA-4164April 3, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 3, 1977, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled cross-exceptions and a memorandum in supportthereof, an answering brief, and a brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge concluded that theGeneral Counsel failed to establish by the prepon-derance of the credible evidence that the terminationof David Kirk violated Section 8(a)(l) of the Act, asalleged in the complaint, finding instead that Kirkwas discharged for valid cause only, and accordinglyrecommended that the complaint be dismissed in itsentirety. In excepting to this conclusion, the GeneralCounsel contends that the evidence establishes thatRespondent's stated reasons for Kirk's terminationare pretextual and that in fact Respondent wasmotivated, at least in part, by Kirk's protectedconcerted activities. We agree.The essential facts are not in dispute.' When DavidKirk was discharged on December 21, 1976,2 DickSanchez was his immediate supervisor. At that time,Kirk was working as the shipping and receiving clerkand had been in Respondent's employ for nearly 6years. His work record reveals several periodic wageincreases over the years of his employment, a cashaward and citation in August as an outstandingemployee of the month, and an assignment, by DarylTroup who had been his supervisor until September27, to train a new employee for shipping andreceiving duties.I In reaching a conclusion contrary to the Administrative Law Judge, wefind it unnecessary to reverse any of his credibility findings, notwithstandinghis comment that the General Counsel failed to adequately support his case,in part, because of certain portions of Kirk's testimony which he discredited.We note in this regard that Kirk's testimony is specifically discredited in235 NLRB No. 83The announcement of Troup's termination andSanchez' appointment as warehouse supervisor byPlant Manager Crownover was made at a meeting ofthe warehouse employees held on September 27. Atthat time Crownover indicated that other changes interms of stricter enforcement of work rules and moreclearly defined job classifications and duties wouldbe forthcoming in an effort to straighten out recentproblems in delivering prompt and courteous serviceto customers.The credited testimony also shows that Kirk andthe other warehouse employees had themselvesbegun discussing the problems that they were experi-encing at work as early as late October or earlyNovember. Kirk, in fact, had suggested certainchanges to Sanchez by mid-November. On Decem-ber 14, the employees met at Kirk's home to discussfurther their working conditions. A list of changes inworking conditions suggested by the employees as aresult of their discussions was prepared and submit-ted the following morning to Crownover by Kirk andemployee Nolan.Between the submission of this list and an employ-ee meeting called by Crownover to be held afterwork on December 15, Sanchez, who had suddenlydisplayed a brusque and unfriendly manner to Kirk,responded to Kirk's statement that the suggestionshad not been meant to undermine his authority withan acrimonious warning that he (Sanchez) would runthe warehouse in accordance with his own wishes;that he had tried to be friendly with the employeesbut was going to be a "son of a bitch" from then on.Sanchez then alluded to his displeasure over the factthat the employees had met without advising himand stated that he would give no consideration to theemployees' suggestions. Sanchez told Kirk that hewas discharged 6 days later.On the other hand, evidence introduced by Re-spondent shows that on December 7, at or about11:30 a.m., Crownover was looking for Kirk and wastold by Sanchez that he was not at work and had notcalled in. After checking back with Sanchez atapproximately I p.m. and finding that there was stillno word from Kirk, Crownover looked throughKirk's timecards for the year and for the first timediscovered that, on a substantial number of occa-sions, Kirk had been tardy, and that he had beenabsent four times since September. At 2 p.m.,Crownover again spoke with Sanchez who told himthat Kirk's wife had called to say that Kirk would beabsent that day due to illness. Crownover then toldonly two relatively minor respects, neither of which renders the GeneralCounsel's case fatally defective. Moreover, the major portion of Kirk'stestimony is credited, in some instances over contrary testimony fromRespondent's plant manager, Crownover.2 All dates refer to 1976.582 FRANK PAXTON LUMBER COMPANYSanchez to warn Kirk that this type of rule infractionwould not be tolerated. On the following day,Sanchez told Crownover he had warned Kirk, al-though in fact he had said nothing to him.On December 20, Kirk was again absent due toillness, and, when Crownover became aware that asof 10 a.m. Kirk had not called in, he instructedSanchez to discharge Kirk. This Sanchez did whenKirk arrived for work on the following day. Shortlythereafter, in answer to Kirk's inquiry, Crownovertold him that he was being terminated for excessiveabsenteeism, failing to call in before the start of hisshift on December 7 and 20, and for too manymistakes in the performance of his job.In evaluating the evidence, the Administrative LawJudge found that the decision to terminate Kirk wasmade solely by Crownover, and that the evidencefailed to sustain the notion that he acted at Sanchez'behest. He therefore concluded that, inasmuch asCrownover believed that Kirk had violated the samework rule twice in a period of 2 weeks after havingbeen warned the first time that similar conductwould not be tolerated, Respondent's actions couldnot be found violative of the Act. While it is true thatthe record may not show that Kirk was terminatedsolely at the behest of Sanchez, there is substantialevidence in the record that Sanchez, motivated by hisdispleasure over Kirk's concerted activity, contrib-uted directly to Crownover's decision to terminateKirk. Sanchez' unlawful motivation must thereforebe considered part and parcel of Respondent'soverall motivation by virtue of his status as astatutory supervisor. Glenroy Construction Co., Inc.,215 NLRB 866 (1974).In support of this conclusion is Crownover'sadmission that both he and Sanchez were involved inKirk's termination, as reflected in an exhibit pre-pared and introduced into evidence by Respondentlisting Kirk as having been discharged by both men.Furthermore, in giving his reasons for deciding toterminate Kirk, Crownover included some "mis-takes" which Kirk purportedly made that werebrought to his attention by Sanchez.Moreover, the principal reason Crownover gave fordeciding to terminate Kirk was his failure to call insick on December 20 after having been warned abouta prior violation of the same rule on December 7.However, the record shows that not only hadSanchez not warned Kirk after the December 7incident as directed to do by Crownover, but he alsolied to Crownover about his neglect in doing so, thus3 The Administrative Law Judge specifically found the December 14meeting to be protected concerted activity, while commenting that there isno issue as to the nature of Kirk's activity. He nevertheless includes the earlydiscussions among employees at the warehouse under his treatment ofKirk's protected activity, indicating, by clear implication at least, that thesecreating in Crownover the false impression that Kirkhad been put on notice that similar violations wouldnot be tolerated. Although the Administrative LawJudge finds that the "chain of circumstances" leadingultimately to Kirk's termination began prior to anyinvolvement by Kirk in protected activity, he never-theless finds, by implication, that protected concert-ed activity began in late October or early Novem-ber,3and that Kirk had suggested changes toSanchez by mid-November. Although Sanchez' ani-mus regarding Kirk's activities was not outwardlydemonstrated until after the December 15 submis-sion of suggestions, the fact that such animus is latermanifested supports the inference that as of mid-November Sanchez was harboring resentmenttoward Kirk for expressing his concerns over work-ing conditions.4Thus, Sanchez' December 8 derelic-tion in not warning Kirk and then lying about it toCrownover is more rationally explained on thisrecord by Sanchez' being upset at Kirk's expressedconcern over working conditions, even as early asmid-November, than by some unexplained "reasonsof his own" as found by the Administrative LawJudge.Besides disagreeing with the Administrative LawJudge as to the existence of a clear nexus betweenKirk's discharge and Sanchez' animus toward himbecause of his protected concerted activities, we alsofind that the balance of circumstances herein prepon-derate in favor of the conclusion that Respondent'sstated reasons for discharging Kirk were pretextual,and that in fact Respondent was motivated, at leastin part, by Kirk's protected activities.None of the reasons given by Crownover fordeciding to discharge Kirk was firmly established inthis record. Thus, with respect to Kirk's absenteeismand calling in late, the Administrative Law Judgefound that Respondent failed to establish a patternor practice of similar treatment of other employees,since the personnel records introduced for thatpurpose were otherwise unexplained as to the sur-rounding circumstances. We note, too, that to a largeextent Respondent's evidence relates to Kirk's prob-lem with tardiness, which occurred some 66 times in1976. Significantly, Crownover testified that Kirk'spropensity to be late caught his attention when heexamined Kirk's timecards on December 7. How-ever, Crownover also testified that he did notearly discussions were the beginning of Kirk's protected activities whichmerely culminated in the December 14 meeting at his home.4 The Administrative Law Judge finds that Sanchez' response on thisoccasion was noncommittal.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmention lateness to Kirk as a reason for his dischargeduring his exit interview.5As for Kirk's alleged mistakes, while Crownovertestified to three separate incidents, the Administra-tive Law Judge credits Kirk's denials as to all but oneincident, unspecified as to date, involving some formof shipping error. Neither the costliness nor theextent of the negligence, if any, by Kirk is explainedin the record. Against this tenuous evidence standsKirk's work record over nearly 6 years of employ-ment with Respondent, including an award in Au-gust as employee of the month, and the fact thatRespondent assigned Kirk the job of training a newemployee during that summer.The credited testimony thus not only establishes aprima facie case by virtue of the evidence showingKirk's involvement in protected concerted activity,admittedly known by Respondent prior to his dis-charge, Respondent's animus directed against Kirkpersonally through Sanchez because of this activity,and Kirk's precipitous discharge shortly thereafternotwithstanding his long tenure and good workrecord, but also demonstrates Respondent's failure torebut adequately the General Counsel's case. More-over, we are not persuaded, as the AdministrativeLaw Judge apparently was, that Respondent's newera of stricter enforcement of work rules justifies itsprecipitous treatment of Kirk in light of Crownover'sacknowledgment that Kirk had recently displayed acommendable concern for the general improvementof its operations and Kirk's longstanding record as agood worker.6Accordingly we find, based on theabove, that Respondent's actions in discharging Kirkwere motivated, at least in part, by Kirk's protectedactivities, and that his discharge therefore violatesSection 8(a)(1) of the Act.REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1)of the Act, we shall order that it cease and desisttherefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent discharged DavidKirk on December 21, and has since failed andrefused to reinstate him, because of his protectedconcerted activities in violation of Section 8(a)(l) ofthe Act, we shall order Respondent to offer himimmediate and full reinstatement to his formerposition or, if that position no longer exists, to asubstantially equivalent position, and to make himwhole for any loss of seniority and other rights and5 Crownover testified that he checked all of Kirk's timecards for the yearfor instances of tardiness but only noticed four absences since Septemberand did not at that time check into Kirk's absenteeism for the previousmonths.privileges, as well as to pay him backpay for earningslost as a result of the discharge. Backpay shall becomputed as prescribed in F. W. Woolworth Compa-ny, 90 NLRB 289 (1950), with interest as set forth inFlorida Steel Corporation, 231 NLRB 651 (1977).(See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).)AMENDED CONCLUSION OF LAWBased on the above findings, we shall amend theAdministrative Law Judge's Conclusions of Law bysubstituting the following for his Conclusion of Law3:"3. By discharging David Kirk on December 21,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.""4. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Frank Paxton Lumber Company, Albuquerque, NewMexico, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging employees for engaging in protect-ed concerted activities.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer to reinstate David Kirk to his formerposition or, if that position no longer exists, to asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges, andmake him whole in the manner prescribed in the"Remedy" section of this Decision.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.6 We note here that all of Kirk's alleged "mistakes" occurred after thecommencement of his protected activities.584 FRANK PAXTON LUMBER COMPANY(c) Post at its Albuquerque, New Mexico, place ofbusiness copies of the attached notice marked "Ap-pendix."7Copies of said notice, on forms providedby the Regional Director for Region 28, after beingduly signed by an authorized representative ofRespondent, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against employees because of their protectedconcerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed under Section 7of the Act, except to the extent that such rightsmay be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment, as authorized by Section8(a)(3) of the Act.WE WILL offer David Kirk immediate and fullreinstatement to his former position or, if suchposition no longer exists, to a substantially equiv-alent position, without prejudice to his seniorityor other rights and privileges, and make himwhole with interest.FRANK PAXTON LUMBERCOMPANYDECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard before me at Albuquerque, New Mexico, onMay 17 through 20, 1977, pursuant to a complaint andnotice of hearing issued on January 31, 1977, by theRegional Director for Region 28 of the National LaborRelations Board. The complaint is based on a charge filedDecember 28, 1976, by David Kirk, an individual, andalleges violations of Section 8(a)(1) of the National LaborRelations Act, as amended.' The parties were accorded fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence, and to present oral argument.The parties waived oral argument and timely filed briefswith me.Upon the entire record in this case,2the briefs of theparties, and my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein Respondent Frank PaxtonLumber Company has been a corporation duly organizedunder the laws of the State of Kansas and has maintainedan office and place of business in Albuquerque, NewMexico, where it has continuously and primarily engagedin the retail sale of lumber and related products.During the 12-month period immediately preceding theissuance of the complaint herein, Respondent, in the courseand conduct of its business operations, sold and distributedat its place of business in Albuquerque, New Mexico,lumber and related products valued in excess of $500,000and purchased goods and materials valued in excess of$50,000 which were transported and delivered to Respon-dent's place of business in Albuquerque, New Mexico,directly from States of the United States other than theState of New Mexico. Upon these facts, which are not indispute, I find that at all times material herein Respondenthas been an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issue in this proceeding is whether Respon-dent unlawfully terminated the employment of David Kirkand thereafter failed and refused to reinstate Kirk to hisformer or substantially equivalent position of employment.Subsumed within this principal issue is whether Kirk wasterminated because he engaged in protected concertedactivities relating to the improvement of the wages andworking conditions of Respondent's employees, or wheth-er, as contended by Respondent, he was terminated forcause unrelated to the exercise of his Section 7 rights.3I Unless otherwise specified, all dates herein refer to the calendar year1976.2 The transcript of this proceeding is hereby corrected by reversing thenumbering of pp. 615 and 618 and of 795 and 796.3 Respondent's defense is in no significant manner buttressed by the factthat prior to filing the instant charge he also invoked the processes of the(Continued)585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Credibility of Dick Sanchez and RelatedMotion1. The credibility issueDuring the course of the hearing, Dick Sanchez wascalled by the General Counsel as a witness, and permissionwas granted counsel for the General Counsel to interrogateSanchez under Rule 611 of the Federal Rules of Evidenceas a witness associated with an adverse party. The recordestablishes that on January 17, 1977, Sanchez gave awritten pretrial affidavit subscribed and sworn to beforeField Examiner Gordon Jorgensen. In his pretrial affidavit,Sanchez averred, inter alia, that he terminated Kirkbecause of his failure to notify him of his absence onDecember 20 until approximately II a.m. Sanchez alsostated that in notifying Kirk of his termination on Decem-ber 21 he informed Kirk that Crownover had instructedhim to let Kirk go "because of being absent to [sic] much,and not calling on time." In testifying at the hearing beforeme, Sanchez repudiated these statements and gave testimo-ny otherwise at variance with other aspects of his pretrialaffidavit. Additionally, during the course of his testimony,Sanchez conceded that on or about May 9 he had met withRespondent's counsel in counsel's office and discussedmatters pertaining to his own termination, which tran-spired subsequent to the severance of Kirk. With respect tothat meeting, Sanchez also conceded that a copy of hisJanuary 17, 1977, affidavit was presented to him byRespondent's counsel. However, Sanchez steadfastly de-nied that the termination of Kirk was otherwise discussed.Moreover, it was established by virtue of Sanchez' testimo-ny that on May 18, while the instant hearing was inprogress, he gave a second affidavit to Field ExaminerGordon Jorgensen wherein he asserted that certain state-ments contained in his January 17 affidavit were untrue. Inessential respects, the testimony of Sanchez at the hearingbefore me was supportive of the crucial elements of thetestimony of David Kirk and Daryl Troup and consistentwith his second affidavit. It was at variance with criticalelements of the testimony of Alan Crownover.I have carefully evaluated the testimony of Sanchez inlight of my observation of him as he testified before me, hisdemeanor as a witness, the variances between his witnesschair testimony and the content of his first pretrialaffidavit, the possible credibility implications of his incum-bency as warehouse superintendent at the time he gave thispretrial affidavit, and the potential for hostility towards theCompany deriving from his subsequent termination. Theseconsiderations, standing alone, are sufficient to requirerejection of Sanchez' testimony. The manifest willingnessof Sanchez to modify and vary his testimony to accommo-date changing circumstances raises a substantial questionconcerning his veracity as a witness in this matter. Further,his demeanor during the course of the hearing revealed aninner conflict emerging, so it seems, from the dilemmawhich Sanchez himself constructed by reason of hisambivalence and apparent willingness to endeavor to curryfavor, first with one party, and then with the other. InEqual Employment Opportunity Commission on the basis that he had beendiscriminated against as an Anglo by virtue of his termination at the handsofa Mexican-American supervisor, Dick Sanchez.addition, in elements of his testimony, Sanchez showed atendency or disposition towards testimonial assertions ordenials which appeared manifestly at odds with logic andlikelihood.In sum, I conclude that Sanchez was not a crediblewitness, and I am unable to place any reliance upon histestimony with respect to any disputed factual issue.2. General Counsel's motion to strike portions ofRespondent's brief and to censure counselThe General Counsel filed a posthearing motion to strikeand disregard portions of Respondent's brief and tocensure counsel for Respondent. Counsel for Respondentfiled a response to the General Counsel's motion whichessentially reiterates with elaboration those portions ofRespondent's brief to which the motion of counsel for theGeneral Counsel is directed.4I have carefully considered the motion in light ofRespondent's response and the entire record in this matter,and I am of the opinion that the record contains nothingwhich would warrant the opprobrious and scandalousattack upon counsel for the General Counsel emanatingfrom the challenged portions of the posthearing brief filedby counsel for Respondent. As discussed, supra, it isapparent to this trier of fact, who observed Dick Sancheztestify before him at the hearing, that Sanchez' testimonywas dictated by matters of his own personal choice andjudgment and was in no manner influenced by anyimproper action of counsel for the General Counsel, or anyrepresentative of the Regional Director. The clear implica-tion of record is that Sanchez decided subsequent to histermination by Respondent to recant from the content ofhis pretrial affidavit which was favorable to Respondentand which he had given at a time when he was inRespondent's employ in a supervisory capacity, and toproffer testimony consistent with a version of the instantdispute held by the alleged discriminatee, David Kirk, andother individuals with whom he had formerly been associ-ated at Respondent's place of business. There is nothing inthe record to suggest that Sanchez' change of position wasother than voluntary, or that counsel for the GeneralCounsel acted unprofessionally or improperly in decidingto call Sanchez in light of the changed circumstances,including the content of his second affidavit. Counsel forRespondent is correct insofar as his averment embraces theconcept that, in all the circumstances pertaining on May 18when Sanchez was called, counsel for the General Counselshould have refrained from requesting and utilizing thebenefits of Rule 611. However, I am convinced and findthat the action was one not of sophistry on the part ofcounsel for the General Counsel but of judgment, renderedsuspect by the eventual evolution of Sanchez' testimony.But in any event, the procedures followed by counsel forthe General Counsel possess none of the elements orovertones of subornation as contended by counsel forRespondent. The aspersions in Respondent's brief to whichthe instant motion is directed are hereby ordered stricken,and a note of condemnation is hereby directed to counsel4 The documents have been received in evidence as AU Exhs. I and 2.586 FRANK PAXTON LUMBER COMPANYfor Respondent for his resort to intemperate, inflammato-ry, scandalous, and wholly unfounded personal attackupon the professional integrity of counsel for the GeneralCounsel. Harbor Plywood Division, Evans Products Compa-ny, 136 NLRB 1423, 1424, fn. 1 (1962); see also, Disciplin-ary Rule 7-102(A)(1) of the Code of Professional Responsi-bility of the American Bar Association.C. Pertinent FactsI. Background factsa. The personnel involvedAlan Crownover became manager of Respondent onFebruary 1, succeeding Earl Dunbar. Prior to becomingmanager, Crownover had been in Respondent's employ-ment for I years and had served since 1969 in the capacityof assistant manager. At pertinent times the entire employ-ee complement at Respondent's Albuquerque operationranged between 35 and 40 in number. Of these, 10 or 11individuals were employed in rank-and-file positions inconnection with the warehouse operation. These ware-house employees were supervised prior to September 27 byDaryl Troup, and, following Troup's termination onSeptember 27 for cause, supervision over this group ofemployees passed to Dick Sanchez, who on September 27was designated as warehouse superintendent. On the samedate, Bennie Blan was designated as Sanchez' assistant.At the time of his termination, David Kirk was employedas the shipping and receiving clerk and had been employedin a rank-and-file position in the warehouse for nearly 6years. He was initially employed at the hourly rate of $2.25,and on December 21 his wage rate was $3.70 per hour. Hehad received several wage increases during his 6-yeartenure. In August, Kirk was one of two employees whoreceived a $35 cash award as outstanding employees of themonth, and a letter containing the citation was posted onthe employee bulletin board in the warehouse. At approxi-mately this point in time, Daryl Troup assigned Kirk theresponsibility of training a new employee for shipping andreceiving duties.b. Personnel changes announcedIn September, Crownover, in his capacity as manager ofRespondent's Albuquerque operation, was aware of em-ployee dissatisfaction with respect to the asserted failure ofsupervision to provide direction and to cooperate withs The foregoing is based on the credited and undisputed testimony ofAlan Crownover.6 The foregoing is based principally on the credited testimony of AlanCrownover, and I credit the testimony of David Kirk only to the extent thatit is consistent with these findings.Initially, I credit the testimony of Crownover with respect to the date ofthe meeting and the time proximity to the meeting of the posting of theannouncements of the supervisory appointments. Crownover's testimonyregarding the date of the meeting is supported by documentary evidence ofrecord. Moreover, I discern no reason why, as Kirk testified, Crownoverwould have withheld the formal announcement of the supervisory changesfor a period of 2 weeks. I find credible the testimony of Crownover to theeffect that the appointment of Blan as assistant warehouse superintendentwas announced during the course of the September 27 meeting, and,accordingly, having made his selections, there was no need for Crownover tohave deferred the posting of formal notices.employees on work-related matters. For his part, Crown-over detected substantial deficiencies in Troup's perfor-mance as warehouse superintendent, and his failure toprovide requested input to Crownover regarding mattersrelating to customer service goals had had an adverseimpact on Crownover's evaluation of Troup as warehousesuperintendent. Further, Crownover believed that Troup'sperformance contributed to the poor morale which hedetected among warehouse and office employees. At thispoint in time, Crownover desired to achieve faster andmore courteous service in customer pickups and to achieveexpedited delivery service to the customers. Crownoverdecided to replace Troup as warehouse superintendent. Heannounced the change at a meeting attended by allpersonnel on September 27.5At the September 27 meeting, Crownover announcedTroup's termination and the appointment of Dick Sanchezto be warehouse superintendent. Crownover also an-nounced the appointment of Bennie Blan as assistantwarehouse superintendent. In explaining these changes,Crownover stated, in effect, that Troup's termination hadresulted from an accumulation of "a lot of little things,"and he asserted that there were going to be a lot of changesmade at the yard. In this connection, Crownover addedthat any employee who did not wish to conform with thechanges "could go out the door the same way he came in."The following day, a letter dated September 28 was postedon the employee bulletin board confirming the appoint-ments of Sanchez and Blan.6c. Job descriptions devisedAs a result of early efforts to improve operations andmore specifically define job duties in the mill, on Septem-ber 24 Crownover announced the appointment of MikeNolan to the position of mill operator. In the writtenannouncement which was posted, the essential outlines ofNolan's duties were specified. Thereafter, Crownoverposted a notice to all warehouse personnel, dated Novem-ber 4, advising of the designation of Ron Martinez to be incharge of the plywood area with responsibility for allplywood "pulled or received" in the plywood department.A few days later, Crownover told Nolan that he wasworking on something that would "line out the warehouse"and "alleviate the problems" in the warehouse. Further, ina letter to Frank Paxton dated November 19, Crownoverdetailed the considerations which led to the earlier termina-tion of Daryl Troup as warehouse superintendent, includ-However, I am unable to credit Crownover's implicit denial that duringthe course of the meeting he made the comments concerning changes to takeplace and the degree of cooperation expected of employees, as found above.It is entirely consistent with the events which surrounded the convening ofthe September 27 meeting, and with Crownover's own state of mind ineffectuating supervisory changes, that he would suggest during the course ofthat meeting the pendency of further changes and the expectation ofemployee cooperation. As I evaluate the record, Crownover's lack ofrecollection concerning these statements is not sufficient to overcome theaffirmative testimony of Kirk in this specific regard.Nonetheless, in light of the announcements made during the course of themeeting pertaining to the selection of a warehouse superintendent and anassistant, I am unable to credit Kirk's testimony to the effect that, followingthe meeting in a private conversation with Crownover, Crownover held outthe prospects of Kirk's selection as assistant warehouse superintendent.Crownover denies the occurrence of this conversation, and I credit him.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing his alleged indifference to "service to customers" andhis asserted failure to take "the initiative to train hiswarehouse personnel." Crownover accomplished little ofan overt nature in further defining job duties and classify-ing mill employees until late November or early Decemberwhen he prepared a one-page, handwritten, penciledsummary of job classifications in the warehouse, specifyingby name the individual assigned in the specified classifica-tion. A brief description of the duties accompanying theclassification was set out for the position of assistantsuperintendent, shipping clerk, and plywood departmentemployee. At a time relatively proximate to the preparationto this list which was rudimentary in form, Crownover alsoprepared a list of 12 names identifying 4 individuals asassigned to the driver classification.72. The alleged unlawful conducta. The concerted activities of David KirkCommencing in late October or early November, theemployees in the warehouse discussed the absence of anymeaningful job classifications and job descriptions specify-ing employee duties in the warehouse, and they consideredthe matter of safety, as it related to the maintenance ofequipment used by employees in the warehouses DavidKirk was privy to these conversations, and in mid-Novem-ber he spoke to Dick Sanchez, suggesting that efficiency ofthe warehouse operation could be improved by assigningspecific employees to specific job duties. Sanchez wasnoncommittal with respect to the suggestion, but Kirkbelieved he was receptive to the ideas expressed.Subsequently, on December 14, several warehouse em-ployees met at Kirk's home and discussed the subject of jobclassifications, job descriptions, job duties, and safety. Thegroup discussed the means of achieving improvement inthese areas, and it was decided that suggestions should bemade to management with respect to the manner in whichsafety and job efficiency could be increased and mistakesminimized. The discussion during the course of the meetingled to the preparation of an outline of suggestions, and aconcensus was achieved with respect to the content of awritten submission to management. Kirk offered thesuggestion that the document should not be submittedthrough Sanchez, because he would fail to act upon it.9Itwas agreed that the suggestions should be submitteddirectly to Crownover, and Kirk and Nolan were selectedto fulfill this responsibility. Nolan also agreed to type thedocument for submission to Crownover. He did so, and heand Kirk met with Crownover in Crownover's office thefollowing morning.10In meeting with Crownover, Nolan took the initiativeand informed Crownover that the employees had mettogether the previous evening. He stated that the documentwhich he was presenting represented "some of the ideas"7The foregoing is based on the credited testimony of Alan Crownoverand Mike Nolan and documentary evidence of record.I The credited testimony of David Kirk establishes that in August he hadspoken to Crownover concerning an incident involving the operation of aforklift in the warehouse by an employee believed to have been intoxicated.9 The credited testimony of Mike Nolan establishes that Kirk harboredsome misgivings over Sanchez' capacity to serve effectively as warehousesuperintendent and held the conviction that he, Kirk, would be moreeffective than Sanchez in that position.that the employees had formulated in order to assist intheir own job performance and to aid the objectives of theCompany. In substance, Nolan observed that the docu-ment should not be construed as a covert effort on the partof employees or as an attempt to downgrade any individu-al. Crownover read the three-page document and statedthat he was happy that the employees were thinking abouttheir jobs and were taking an active concern in the matter.He thanked Nolan and Kirk for their concern and statedthat he would get back to them on the matter. The meetingended on this note, and Nolan and Kirk returned to work.Nolan told Kirk he was pleased by Crownover's reaction.IIThe document submitted by Nolan and Kirk to Crown-over was entitled "Employee Viewpoint Presentation." Itcontained the following:Our purpose for these suggestions is to improve theefficiency and service to our customers, which is whywe are all here, and to achieve a personal pride in ourorganization.We are in full support of Paxton management, andwant to help build a precision, efficient working team.We hope the following suggestion[s] will be consid-ered to help improve customer service, and Paxtonemployee relations.The following is a list of items we feel would behelpful to us in the performance of our duties.I. Job classification2. Job description and duties3. Open scaled wage policy4. Employee opportunity to apply for jobopenings as they arise5. Better lines of communication betweenwarehouse employees, and managment6. Safety meetings, and training sessions7. Proper equipment and maintenance8. One day lead time on the loading of trucksfor better service.Job DefinitionsI. Customer Service -2 people: Duties -To waiton customers and to help material handlers when thereare no customers.2. Shipping -I person: Duties -To ship andreceive material, and to wait on customers whenshipping duties are current.3. Truck Drivers -4 people: Duties -To deliverin-town, or out-of-town loads, and to see that trucks areproperly loaded. To help material handlers in pullingmaterials and help load other loads when they have noload of their own.4. Mill, and Helper -2 people: Duties -To runthe mill, and maintain mill equipment.'0 The foregoing is based on a composite of the credited testimony ofDavid Kirk and Michael Nolan and documentary evidence of record." The foregoing is based primarily on the credited testimony of MikeNolan. I have also considered the testimony of David Kirk and AlanCrownover and credit their testimony only to the extent that it is consistentwith the foregoing findings.588 FRANK PAXTON LUMBER COMPANY5. Plywood -I person: Duties -To pull ordersof plywood for customers, and trucks, to see thatplywood inventory is in its proper place, to unloadfreight cars and trucks as needed.6. Material Handlers -3 people: Duties -Topull lumber and scale it, to assist in the loading oftrucks, and assist in pulling customer orders if needed,to take material to and from mill for processing orstorage.7. Helpers -2 people: Duties -To help materialhandlers, to help put material away, to help maintainwarehouse, and yard appearance.8. Custodian -I person: Duties -To maintainappearance of premises.Employees and Jobs1.2.3.4.5.6.7.8.9.10.II.12.13.14.15.Bennie -Warehouse foremanDave -Customer serviceGilbert -In-town deliveryLeonard -In-town/out-of-town driverBill -Customer service, as needed on trucksPhil -Out-of-town driverMike -Mill manLarry -Mill helperRudy -HelperJohn -Shipping clerkRon -PlywoodJody -Out-of-town driverLorenzo -Custodian, as needed on trucksLeo -HelperManuel -Customer serviceb. The December 15 meetingAfter speaking with Kirk and Nolan, Crownover calledDick Sanchez into the office and showed him the docu-ment which had been presented to him. Crownover andSanchez discussed the content of the document, andSanchez expressed the opinion that there were many good"viewpoints" contained in the document.12Crownoverstated that he would hold a meeting of employees thatafternoon to discuss the matter. The meeting was convenedat 5 p.m. and was attended by all warehouse and millemployees. The sales and office personnel were not present.At the outset of the meeting, Crownover stated that hehad received the document prepared by the employees andhad gone over their suggestions. He observed that the listcontained some "very good" suggestions, and he thankedthe employees for their interest. Crownover observed,however, that he felt that in some ways the employees hadwasted their personal time, because he had been workingon a similar document which, in many respects, coincided12 The document encompassed the suggestions Kirk had advanced toSanchez in mid-November.13 The foregoing is based on a composite of the credited testimony ofMike Nolan, Alan Crownover. and David Kirk. I credit each only to theextent that their testimony is consistent only with the foregoing findings.Specifically, in crediting Kirk's undisputed testimony with respect to thenature and content of his remarks at the close of the meeting. I have takeninto consideration the fact that Kirk's comments were entirely consistentwith the concerns which he harbored and which formulated the basis forsubsequent actions taken by him in expressing similar concerns to Sanchezduring the course of separate conversations. On the other hand, I am unablewith the document which the employees had prepared.Crownover made reference to a document containing his1977 goals and plans, and he apologized to the employeesfor not keeping them apprised of his own efforts in thisregard. Crownover explained that his involvement in newconstruction in the warehouse had monopolized some ofhis time and energy. Moreover, Crownover stated that hewas probably as concerned as the employees over ques-tions such as safety and wages, and that he appreciated thisdemonstration of interest on the part of the employeegroup. However, Crownover added that he was sorry thatthe employees had not followed the chain of command andgone through Sanchez with these suggestions. Crownoverstated that it was necessary for the employees to follow thisprocedure, and that they should take any problems relatingto the warehouse first to their immediate supervisor. In thisconnection, Crownover stated that if the employees wishedto conduct any type of meeting such as the one presently insession, to discuss subjects such as those under scrutiny, hewould be happy to permit them to use company time andto compensate them for the "full run of the meeting."At this point, Crownover turned the meeting over toSanchez who discussed certain warehouse procedures.Sanchez' remarks were not directly related to the subjectmatter of the meeting but concerned proper use of tallycards in the identification of species of lumber for ship-ment. Sanchez stated that Kirk had caused the wrongspecies of lumber to be shipped on a particular invoice andasserted that a few other employees had caused similarerrors through improper use of the tally cards.As the meeting neared a close, Kirk rose and addressedthe group. He apologized to Crownover and Sanchez andstated that the suggestions which had been offered had notbeen advanced with the purpose of undermining theauthority of anyone but were intended to assist theemployees and the Company alike.13c. Kirk speaks with SanchezOn December 15, between the time that he and Nolansubmitted the employees' suggestion document to Crown-over and the convening of the 5 p.m. meeting, Kirk hadoccasion to meet and speak with Sanchez concerning workroutine and job assignments. Sanchez was brusque inanswering Kirk's inquiries in this regard and was cool andnot friendly to Kirk. The following morning, December 16,Kirk spoke again with Sanchez in Sanchez' office. Kirkapologized to Sanchez, stating that the employees did nottake the action which they had taken in order to makeSanchez "look bad" or to undermine his authority. Kirkstated that the action had been taken with the objective ofimproving efficiency, cutting down on mistakes, andto credit Kirk's testimony which finds no corroboration in the testimony ofeither Nolan or Crownover to the effect that Crownover stated, in specificterms, that any future employee suggestion would not be considered by himunless they were first submitted through Sanchez. Neither do I credit Kirk'stestimony to the effect that Crownover stated that Sanchez felt theemployees had gone over his head in submitting the suggestions, and that hefelt "bitter" about it. Further, I am compelled to reject Kirk's testimony tothe effect that during the course of the meeting Crownover made referenceswhich directly or indirectly identified Kirk's home as the situs of theemployee meeting from which the employee suggestions emerged.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaking the entire job process easier in the longrun.Sanchez responded, in substance, that he would run thewarehouse in accordance with his own wishes. He addedthat he had tried to be friendly with all of the employees,but that henceforth he was going to be a "son of a bitch."Sanchez alluded to the fact that the employees had metwithout advising him, and that he would not give consider-ation to any of the suggestions which the employees hadmade.14Kirk credibly testified that Sanchez' unfriendly attitudetowards him continued to the time of his termination.d. The termination of David Kirk(1) The December 7 absenceOn December 7, Kirk was ill and did not report to work.His wife called in to report Kirk's illness, but she did notplace the telephone call until early afternoon.15In themeantime, at approximately 11:30 a.m. on December 7,Crownover observed Kirk's absence and inquired ofSanchez concerning Kirk's whereabouts. Sanchez informedCrownover that Kirk had not reported and had not calledin. Crownover checked back with Sanchez at approximate-ly 1 p.m., and Sanchez informed Crownover that he hadreceived no word from Kirk. This caused Crownover tocheck Kirk's timecards for the calendar year, and hebecame aware of tardiness and absences on Kirk's partwhich had not been brought to his attention. Thereupon,Crownover again spoke with Sanchez and was informedthat Kirk's wife had called in with the information thatKirk would be off duty for the remainder of the day due toillness. This conversation transpired at approximately 2p.m. Crownover informed Sanchez that he had checkedKirk's timecards and had thereby gained information thathad not previously been called to his attention. Heinstructed Sanchez to talk to Kirk and warn him that"calling in at that time in the afternoon" would not betolerated. Crownover observed that Kirk had to be"straightened out."On the morning of December 8, Kirk reported to work asscheduled. Sanchez said nothing to Kirk concerning hisabsence the previous day. In the days that followed, neitherSanchez nor Crownover made any corrective commentsconcerning Kirk's failure to call in in a timely manner toreport anticipated absences. Nonetheless, during the work-day on December 8, Sanchez informed Crownover that hehad carried out his instruction and had spoken with Kirk.16However, in the days that followed, on approximatelyDecember 13, Sanchez told Bennie Blan, his assistant, thathe was going to have to let Kirk go, and he told Mike14 The foregoing is based upon the testimony of David Kirk, which Icredit.15 Neither Respondent nor General Counsel offered any direct credibleevidence with respect to the precise time when the telephone call was placedto the Company. However, the credible testimony of Alan Crownover,considered together with the testimony of David Kirk on cross-examination,forms a sufficient basis for the finding made above.e1 The credited testimony of Alan Crownover and David Kirk estab-lishes the elements of the foregoing. In crediting Kirk's testimony to theeffect that Sanchez made no comment to him on December 8 or thereafterconcerning Kirk's December 7 absence, I am convinced that Kirk testifiedaccurately and that Sanchez. for reasons of his own, failed to carry outNolan, mill shop superintendent, that he was going to giveKirk a warning for missing work.l7(2) Kirk's December 20 absenceKirk did not report for work on December 20 because hewas ill. His wife telephoned Sanchez at the mill atapproximately 11 a.m., informing Sanchez of Kirk's inabili-ty to report due to illness. In the meantime, Crownover hadearlier become aware of Kirk's failure to report for duty,and, upon being advised at approximately 10 a.m. thatKirk had not reported and had not called in, Crownoverinformed Sanchez that Kirk would be terminated the nextday when he reported for work. Crownover explained thatKirk would be terminated because he had failed to callsufficiently early in the day, because his absentee rate hadpicked up adversely affecting Kirk's dependability, andbecause Kirk had made various mistakes in his work whichhad been called to his, Crownover's, attention. At approxi-mately I a.m., Crownover overheard Sanchez' end of atelephone conversation relating to Kirk's absence. Whenthe conversation had terminated, Sanchez told Crownoverthat Kirk would be absent the entire day because he wassick.18(3) The termination effectuatedOn December 21, Kirk reported to work at the com-mencement of his normal shift. As he entered the ware-house, he passed Sanchez' office, and Sanchez observedhim. Sanchez called him into the office and informed Kirkthat he would no longer need Kirk. Kirk inquired if thiswas Sanchez' decision, and Sanchez stated that Crownoverhad reached the determination. Sanchez stated that thereason for Kirk's termination was that his wife had calledin too late the previous day. Kirk requested permission tospeak with Crownover, and Sanchez gave his approval.Kirk went immediately to speak with Crownover. Uponentering Crownover's office he asked Crownover if he wereaware that Sanchez had just terminated him. Crownoveranswered in the affirmative and stated that he himself hadmade the decision. Kirk inquired as to the reason forCrownover's action, and Crownover stated that Kirk hadnot called in until "much too late" on December 7 andDecember 20 to inform the Company of his absence.Crownover added that Kirk's absentee rate had started toaccelerate and had reached a point wherein Kirk was nolonger dependable. Crownover also asserted that Kirk hadmade some errors in shipments which were not consistentwith the proficiency level to be expected from an employeeof Kirk's length of service. In response, Kirk stated, insubstance, that Crownover was not being "fair" becauseCrownover's instructions and actively misled Crownover. With respect toSanchez' failure to carry out Crownover's instructions, I have considered thetestimony of Bennie Blan relating to a conversation he had with Sanchez onthe subject, but I find Blan's testimony in this respect unreliable and notprobative of the pertinent issue.17 The credited testimony of Bennie Blan and Mike Nolan establishes theforegoing.I8 The foregoing is based primarily upon the credited testimony of AlanCrownover. I have considered the testimony of David Kirk which estab-lishes the fact of his absence on December 20. I do not rely upon Kirk'stestimony in determining the time of day when the telephone call was placedto Sanchez informing Sanchez of Kirk's intended absence.590 FRANK PAXTON LUMBER COMPANYother employees had been absent from work and failed tocall in at all, yet they had not been terminated. Kirk madespecific reference to an incident involving Dick Sanchezand to a separate incident involving Lorenzo Maribald, aformer employee. Crownover did not recant from hisdecision but noted that because of the unusual nature ofKirk's termination he was going to give him I week'sseverance pay. The meeting ended on this note.Kirk has not worked in Respondent's employ sinceDecember 21.'9Kirk returned subsequently to pick up his final paycheck,and, in speaking with Crownover, he raised a question ofhis qualifications for unemployment compensation. Kirkexplained, in substance, that he would be penalized 7weeks if he conceded that his termination was for cause.Crownover stated that he would not challenge the matter,and that if Kirk represented to the unemployment securitycommission that he had been laid off he, Crownover,would provide a verification.20(4) Kirk speaks with SanchezAfter leaving Crownover's office on the morning ofDecember 21, Kirk went to the office of Dick Sanchez.Kirk walked into Sanchez' office and said, "Thanks a lot,Dick, for screwing me up. You really did it this time."21e. The termination explained(I) Crownover's avermentsCrownover testified that he terminated Kirk becauseKirk failed to timely notify the Company of his absenceson December 7 and December 20 and because of Kirk's"excessive absenteeism and a few mistakes." Crownoverconceded that his principal concern in reaching a decisionto terminate Kirk was his failure to timely call in onDecember 7 and December 20 to report his intendedabsence. Crownover additionally testified that, as a generalrule, in reaching a determination whether or not toterminate an employee he considers the matter on a case-by-case basis. Further, Crownover conceded that at thetime he terminated Kirk he knew of only two terminationswhich had been effectuated by the Company in circum-stances similar to those pertaining to Kirk.(2) The call-in ruleAt all pertinent times there existed a company bookletentitled "Getting Acquainted," which contained pertinentdata and information relative to the operation of the19 The foregoing is based upon the composite of the credited testimonyof Alan Crownover and David Kirk which in many respects is mutuallycorroborative. Contrary to the testimony of Crownover. I am convinced thatKirk challenged the "fairness" of Crownover's decision and made referenceto other instances when employees failed to call in. On the other hand, I amconvinced of the accuracy of Crownover's testimony to the effect that hespecified reasons other than Kirk's failure to call in as constituting bases forKirk's termination.20 1 credit the testimony of David Kirk in this regard and his explanationto the effect that, at the point of time in question, he held a senous mentalreservation concerning the legality of his termination. Kirk's testimony withrespect to the occurrence of this conversation withstood careful cross-examination. I found Alan Crownover's denial unconvincing.21 I base this finding upon the credited testimony of David Kirk andenterprise. The booklet also included a set of rulesgoverning employee practices and conduct. The bookletwas periodically updated and revised, and at a meetingheld on or about June 24 the then current revision of thebooklet was distributed to employees. One of the rules setforth in the booklet is:When you must be absent, notify your supervisor assoon as possible (preferabl[y ] before workday starts), sohe can reschedule the days activities.A similar rule substantively indistinguishable had been ineffect at all relevant times, but there had been no uniformenforcement of the rule. Nonetheless, at the meeting ofJune 24, which was attended by most of the employees,including Kirk, Crownover read the entire booklet word-by-word and paragraph-by-paragraph. The meeting wasdevoted entirely to a distribution of the booklet and areading of its content by Crownover.22(3) The call-in practiceFor several months prior to his termination on December21, Kirk had been aware that the stated policy ofRespondent required employees who were going to beabsent from work for any reason to contact supervision bytelephone prior to 8 a.m., if possible, or as soon thereafteras practicable. In August or September, he was presentwhen Troup expressed concern over the failure of employ-ee Saxton to call in close to starting time and stated that ifSaxton continued to ignore the call-in procedure he wouldbe fired. Although Kirk knew of the existence of the policy,over the years of his employment he followed the actualpractice of having his wife contact the Company bytelephone whenever his absence from duty was occasionedby illness. Kirk became aware from time-to-time that hiswife had failed to call in on his behalf at a time proximateto 8 a.m. Nonetheless, throughout his employment hecontinued to follow the practice of relying upon his wife'stelephone calls to supervision to report his intendedabsence, and prior to December 21 he was never subjectedto reprimand or disciplinary action for failing to timely callin.23However, many of the employees did follow the spiritof the policy, and some who failed occasionally to do soreceived verbal admonitions from supervision.24DarylTroup was permissive in the enforcement of the policy. Henever reprimanded, warned, or disciplined Kirk for hisfailure to call in and was similarly lax with respect to theother employees. He admonished some recalcitrant em-Billy Madrid. I credit Madrid to the effect that he overheard theconversation. His version coincides, in substantative aspects, with thetestimony of David Kirk.22 The foregoing is based primarily on the credited testimony of AlanCrownover and documentary evidence of record. Other testimony withrespect to the existence of the rule, the periodic revision of the booklet, andthe occurrences at the June 24 meeting corroborates in essential terms thetestimony of Crownover.23 When reasons other than illness necessitated Kirk's absence fromduty, Kirk would follow the practice of notifying his supervisor in advanceor would call in himself at the beginning of the workday.24 The credited testimony of Leonard Vigil, Bennie Blan, Michael Nolan,Billy Madrid, and Jody Buck establishes the latter findings.591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees but took no firm, definitive disciplinary mea-sures.25It is clear that Troup initiated no disciplinaryaction against Sanchez or Saxton who were absent 7 dayswithout contacting Troup. However, Crownover crediblytestified Sanchez had, in effect, cleared his absence withhim, and he knew nothing of Saxton's failure to contactsupervision.On the other hand, Dick Sanchez, who succeeded Troupin late September, and Nolan, Sanchez' assistant, soughtmore actively to enforce the policy and issued some oralwarnings to some recalcitrant employees, but Kirk was notwarned.26Prior to December, Nolan gave only verbalwarnings to employees, but at a time in Decembercoinciding closely with Kirk's termination he commenced apractice which included the issuance of written warnings.Crownover credibly testified that, prior to December 21,written warnings were used only sparingly, and that theexisting written-warning procedure became effective on orabout December 28, subsequent to Kirk's termination.According to Crownover's testimony, prior to December28, there was no definite policy as to the number of verbalwarnings required to warrant disciplinary action or termi-nation. Crownover considered two verbal warnings suffi-cient grounds for termination. Crownover further testifiedthat he was aware of no instance wherein a supervisorfailed to speak to an employee about his failure to call in ata time proximate to 8 a.m. to report an intended absence.(4) Kirk's attendance recordDuring the pertinent calendar year herein, Kirk wasabsent 7 full days and clocked in late on 66 separate days.27Kirk was absent on April 5, July 1, September 13, October6, November 2, December 7, and December 20. He waslate reporting to work on the following number of occa-sions: January -11; February -8; March -3; April -0; May -1; June -3; July -11; August -5;September -5; October -4; November -8; andDecember -7.Crownover testified that he did not become aware ofKirk's attendance record until December 7 when hescrutinized all of Kirk's timecards for the year. However,Crownover also testified he was present during the summerwhen Troup told Kirk that clocking in late "was not goingto do the job." Crownover testified further in this connec-tion that he was aware at that point in time that Kirk hadhad a problem getting to work on time.(5) The alleged work errorsIn mid-November, Crownover received a report fromSanchez to the effect that he had asked Kirk to pull aquantity of redwood for a customer, and Kirk had refused,informing Sanchez that he was "too busy." On another25 The extent, if any, of Troup's effective involvement in the terminationof employees for absenteeism between 1974 and December 21, when failureto call to report intended absence was an associate factor, is not sufficientlyestablished to warrant a conclusion contrary to the above finding.26 The testimony of Daryl Troup, Michael Nolan, Leonard Vigil, andDavid Kirk establishes the foregoing. Nolan issued no warnings to Kirk,and Kirk credibly testified that he received none. Crownover's testimonythat over a 4-year period he heard Troup speak to Kirk about his work orattendance three or four times does not warrant a different conclusion.Troup's principal concern was over Kirk's tendency to clock in late.occasion, according to the testimony of Crownover. San-chez had reported that Kirk had committed an error inshipping the wrong species of oak. Further, according toCrownover's testimony, on or about December 17, Sancheztold him that Kirk had made several mistakes in theselection of a variety of miscellaneous items to be includedin a single shipment to a destination in Farmington, NewMexico.On the other hand, Kirk testified that he personallywitnessed an incident wherein a fellow employee, JamesHensel, was assisting in pulling an order of redwood for acustomer and in the process "came to words" with thecustomer. He denied the accuracy of the reports made toCrownover concerning his asserted mid-November ru-deness. Similarly, Kirk could not recall any incidentinvolving errors in assembling "small items" for shipment.He testified that at no time was either of these incidentscalled to his attention by supervision, including Crown-over. I credit his denial with respect to the customer-relations matter, but find that, during the meeting ofDecember 15, Sanchez alluded to errors caused by Kirk'sfailure to properly use tally cards leading to a shippingerror.(6) Other terminations for causeBetween September 3, 1974, and November 9, sevenemployees were terminated by Respondent for absentee-ism. The personnel records reveal that included in theseven terminations were Dennis Romero, terminated onSeptember 3, 1974, for absenteeism and for failing to callwhen absent; Henry Aragon, terminated on November 18,1974, for the same reasons; and Robert McEachran,terminated on November 9, by Sanchez, for the identicalreasons. No witness was called to testify concerning thecircumstances of any of these terminations.28In addition,Robert Saxton was terminated on September 21 for theavowed reason that he had left work September 14 at noonand had not communicated with supervision since. Saxtonhad a drinking problem and was absent excessively.f. Job definitions implementedIn early January 1977, a list of job definitions was placedin effect, and these were based primarily upon the outlineCrownover had compiled in early December. In draftingthe final job definition document, Crownover also read thematerial which had been submitted by Kirk and Nolan onDecember 15. The document also reflected earlier jobdescriptions compiled in connection with the designationof Mike Nolan as mill superintendent and Ron Martinez asplywood man. The document, as it related to job contentand personnel assignments, was discussed with the employ-27 Kirk's seven absences during the year do not include 4 separate dayswhen he was granted paid sick leave. At a point in time dunng Troup'stenure as warehouse superintendent, Kirk appears to have been grantedsome time off to attend to some important family business.28 An entry from the personnel file also reveals that Ronnie Martinezwas terminated on February 10, 1977, for excessive absenteeism and failingto call in when absent. The record indicates that Martinez had been warned10 days prior to his termination.592 FRANK PAXTON LUMBER COMPANYees at a brief meeting in early January. This document wasaugmented by one dated February 18, 1977.ConclusionsI find the General Counsel failed to establish by thepreponderance of the credible evidence that the termina-tion of David Kirk violated Section 8(a)(1) of the Act.Rather, I find, on the basis of the record before me, thatKirk was terminated for cause and not because he hadbeen engaged in protected concerted activity as contendedby the General Counsel.At the outset, it is essential to conclude, as I do, that inthe months proceeding Kirk's December 21 terminationAlan Crownover had been engaged in an effort to improvethe efficiency of the yard and warehouse operation, andhad accomplished personnel changes at the supervisorylevel calculated to accomplish this objective and to im-prove the morale of the work force. As concomitantconsiderations to the appointment of a new warehousesuperintendent and the selection of an assistant warehousesuperintendent, the record suggests the emergence of amore rigid application of the attendance and call-inpolicies by the new incumbents than had theretofore beenenforced by the predecessor warehouse superintendent,Daryl Troup. Moreover, in contemporaneous fashion,Crownover had devoted attention to reorganizing theemployee work complement along functional lines and tofashioning job descriptions and job classifications to betterdefine job duties and improve efficiency and morale. Inpoint of fact, Crownover's early efforts reflected to amaterial degree the concerns and objectives of the employ-ees themselves, who met together at Kirk's home onDecember 14 and achieved concensus on a group ofsuggestions to be presented to management.29The recordreflects that the suggestions, reduced to writing, werepresented to Crownover by Kirk and Mike Nolan onDecember 15. As matters progressed, Crownover receivedthe employees' suggestions with the combination of appre-ciation for the interest shown by the employees and regretover the wasted energy resulting from their duplication ofhis own contemporaneous efforts. If there was a semblanceof pique present in Crownover's reaction to the profferedsuggestion list, there was no rancor of a character sufficientto suggest potential for retaliation. To be certain, Crown-over's comments contained a "velvet glove" admonition toemployees to follow the chain of command in the future,but no threat of retribution in the form of termination mayreasonably be inferred from this.The General Counsel places unwarranted emphasis uponthe existence of a supposed nexus between Crownover'scomments at the convened December 15 meeting and thehostility and anger allegedly residing with Sanchez over theconduct of the employee group in bypassing him indrafting and submitting suggestions to management. In theview of the General Counsel, Sanchez vented his resent-ment by influencing Crownover to terminate Kirk, theasserted leader of the employee effort, for a pretextualreason arising from his December 20 absence. This view is29 In so doing the employees were engaged in protected concertedactivities, and this is not in issue herein.not sustainable, partly because significant elements ofKirk's testimony are deemed unworthy of credit. Beyondthis, however, there remains the fact that inferencesessential to the sustenance of the complaint are precludedby the record evidence, even granting the validity of theGeneral Counsel's contention that Sanchez was angered bythe failure of the employees to consult with him. Thus, theevidence fails to sustain the notion that Crownover acted atthe behest of Sanchez in terminating Kirk; and there is nosubstantial basis for inference that Crownover decidedupon Kirk's termination because of concern with thepossible emergence of any putative propensity on the partof the employees to take initiatives in formulating workingconditions or terms of employment. In my view of therecord, it would be anomalous to infer that Crownoverwould mark Kirk for termination merely because a meetingwhich produced salutary results designed to improve theCompany's operations was held at Kirk's home. In thisregard, there is insufficient basis for finding that Kirk's rolein the entire employee suggestion matter was so singular asto mark him in Crownover's mind for expulsion from theemployee ranks. Certainly, in the sum of things, theparticipation of Nolan in the suggestion process was insome elements more graphic and, in totality, equally asprominent as that of Kirk. In this context, it is essential toremember that Nolan's tenure was not adversely affected.I find upon my analysis of the record that the decision toterminate Kirk was made solely by Crownover as disciplinefor Kirk's continued disregard of the call-in proceduresafter prior warning. That Crownover was mistaken in hisassumption that Sanchez had warned Kirk against arepetition of his December 7 failure to call in does notchange the matter. Crownover was influenced to a degree, Ifind, by the graphic picture of late clock-ins by Kirk whichcame into focus in Crownover's mind when he checked thetimecards subsequent to Kirk's December 7 absence whichcaused Crownover to react firmly. Thus, the chain ofcircumstances leading ultimately to Kirk's termination areshown by the record to have commenced prior to anyinvolvement on Kirk's part in the formulation of theemployees' suggestion list or any other form of protectedconcerted activity. They were consistent also with theSeptember 21 advice to employees that a new order ofthings was pending, and they should be prepared toconform.I conclude from the record as a whole that prior toDecember 15 Crownover had become adversely disposedto Kirk by reason of Kirk's December 7 absence andfailure to call in. By December 20, Crownover had reasonto believe that Sanchez had complied with his order towarn Kirk against a recurrence of his December 7 failure totimely call in notifying supervision concerning his intendedabsence. Crownover's state of mind on December 20 whenhe ordered Kirk's termination is crucial. On December 20,Crownover was committed to a fulfillment of his goal ofimproving efficiency and personnel practices, and hebelieved Kirk had flaunted a direct warning. Being soconvinced, Crownover ordered Kirk's termination. Kirk'sabsences, per se, and his deficiencies in job performance593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere inconsequential considerations with only rationalizedimportance.30The wisdom of Crownover's decision is not, of course,open to scrutiny in this forum unless the underpinnings forthe decision were so fragile as to suggest presence of anunlawful motive. Such is not the case here. Clearly, as theGeneral Counsel contends, Kirk was a long-term employeewhose work performance had been entirely satisfactoryand had justified the grant of wage increases and a cashaward. However, Kirk's punctuality left much to bedesired, and he continued to ignore call-in proceduresduring a period of time when past permissiveness had givenway to new standards under a new supervisory heirarchy.As found, Crownover had reason to believe his ownconcept of obedience to the promulgated call-in ruledeserved recognition. By December 21, Crownover hadmoved away from past permissive attitudes, and it is forthis reason that Respondent's earlier willingness to over-look Robert Saxton's deficiencies and errant ways is notcompelling as an analytical element in assessing thequestion of motive. By the standards which guided Crown-over in December, Kirk's conduct was not tolerable, and,assessing Kirk's actions, Crownover decided to terminateKirk whom he believed to have been twice guilty over a 2-30 The record establishes that Crownover was not adverse to terminatingemployees for breach of attendance and punctuality standards, but thecircumstances surrounding these terminations were not shown to have beenweek period of breach of established and promulgated call-in standards. I find no violation of the Act flowing fromthis action undertaken by Crownover against Kirk. In thecircumstances of record, the existence of less extremedisciplinary alternatives does not warrant a differentconclusion.Upon the foregoing findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1. Respondent is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. By formulating and presenting to management inconcert with other employees a written list of suggestionsrelating to the terms and conditions of employment ofRespondent's employees, David Kirk engaged in protectedconcerted activity within the meaning of Sections 7 and8(a)(1) of the Act.3. Respondent engaged in no unlawful conduct asalleged in the complaint and notice of hearing herein.[Recommended Order for dismissal omitted from publi-cation.]directly comparable to those attending Kirk's termination. Accordingly, nosubstantial weight is given this evidence introduced by Respondent.594